Title: General Orders, 21 January 1777
From: Washington, George
To: 

 

Head-Quarters, Morristown, Jany 21st 1777.



The General is very sorry to find, that the late General Orders, allowing the Plunder taken from the enemy to be divided for the benefit of the party that took it, has been so mistaken by some, and abused by others; This indulgence was granted to scouting parties only, as a reward for the extraordinary fatigues, hardship, and danger they were exposed to upon those parties—The General never meant, nor had any Idea, that any of our own, or Enemy’s Stores, found at any evacuated post; were to be considered as the property of those that first marched in, neither did he mean that any of the public stores, discovered by any of the scouting parties, should be appropriated to their use, unless they found the enemy in actual possession, and dispossest them: Plunder taken under such circumstances, either by Militia or Continental Troops, to be reported by the commanding Officer of the party to some of the Continental, or Provincial Generals, who are directed to have all the provisions, and military stores so taken, appraised by the Commissary & Quarter Master Generals, or their Deputies, and the party paid the value thereof: Such Articles as are taken, not necessary for the use of the Army, to be sold at public Vendue, under the direction of the Quarter Master General or some of his Deputies, for the benefit of the party also—The General prohibits both in Militia and Continental Troops, in the most positive terms, the infamous practice of plundering the Inhabitants, under the specious pretence of their being Tories—Let the persons who are known to be enemies to their Country, be seized and confin’d, and their Property disposed of, as the Law of the State directs—It is our business to give protection, and support, to the poor, distressed Inhabitants; not to multiply and increase their calamities. After the publication of this order, any officer, either Militia or Continental, found attempting to conceal the public Stores; plundering the Inhabitants under the notion of their being Tories, or venduing of Plunder taken from the Enemy, in any other manner than these Orders direct, may expect to be punished in the severest manner; and be obliged to account for every thing taken, or sold.
The Complaint lodged by Serjt Davis, William Davis and others, against Major Proctor, Capt. Lang and Lieut: Trumbull is found by a Court of inquiry to be frivilous and without foundation; on the other hand it appears that those Gentlemen were only doing the duty of good officers, for which they are to be commended.
